Title: To George Washington from Richard Varick, 24 October 1780
From: Varick, Richard
To: Washington, George


                  
                     Sir
                     Robinson’s House Oct. 24th
                     1780
                  
                  Yesterday I was honored with Your Excellency’s Favor of the 21th
                     by Colo. Lamb.
                  I am sorry to find that such cogent & just Reasons rinder
                     it improper, & have influenced Your Excellency to direct, that the
                     Enquiry into my Conduct be extended no further back, than during my unhappy
                     Connexion with the guilty Arnold. A friendly opinion to that Effect from Colo.
                     Harrison had in some Measure prepared me for a Disappointment to my ardent
                     Wishes.
                  I thank Your Excellency for informing me, that Tistimonials of my
                     former Conduct are admissible, as presumptive Evidence of my present Innocence,
                     or the contrary; This will in Part answer my Wishes; Altho’,
                     I cannnot expect a pointed Decision from the Court, on my Conduct, prior to my
                     being dismissed by Congress in January last.
                  If possible, I do not wish to rest my Acquittal or Condemnation
                     on my former good or bad Conduct; I hope with some Degree of Confidence that
                     from the Circumstantial Evidence, I shall be able to produce, I will not be much
                        indebted to a former unimpeached Character for my Aquittal
                     in the present Case.
                  If Colo. Meade ever sent his Deposition, I fear
                     it has miscarried. I have received the Papers alluded to in
                     Your Excellency’s Letter, covered by one of the 19th from Colo. Harrison; that
                     Gentlemen informs me he had drafted his Deposition & if he could meet
                     with a Magistrate, in his route to Virginia, he would attest to it & send
                     it to Me.
                  As it may be of essential Importance to Me, to be furnished with
                     the Testimony of one of the Gentlemen of Your Excellency’s family, with Respect
                     to my Conduct, on and after 25th September, & whether the Papers taken on
                     André were in my Hand Writing; I have by this Conveyance requested Colo.
                     Hamilton to be so obliging as to send me his, by the first Opportunity; Least
                     those from Meade & Harrison should not reach me in Season, or not be
                     broad enough with Respect to the Papers taken on André. I have the Honor to be,
                     with the highest Sentiments of Respect & Gratitude, Sir, Your
                     Excellency’s Most Obliged & Obedt Servt 
                  
                     Richd Varick
                  
               